COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE:  KEVIN L. McCARROLL,


                         Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-09-00176-CV
AN ORIGINAL PROCEEDING

IN MANDAMUS
MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
 
	Relator has filed a pro se petition for writ of mandamus requesting that this Court order Ms.
Alma Fraga, in her official capacity as "Civil Clerk of Precinct 1, El Paso County," to provide him
with copies of filings and notice of the disposition of his cause.
	This Court does not have the authority to issue a writ of mandamus against a private party.
See Tex.Gov't Code Ann. § 22.221(a)(Vernon 2004).  Therefore, mandamus relief is denied.

						GUADALUPE RIVERA, Justice

August 12, 2009

Before Chew, C.J., McClure, and Rivera, JJ.